 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALICE DIAZ,                                      No. 1:18-cv-01341-DAD-EPG
12                       Plaintiff,
13            v.                                       ORDER GRANTING MOTION FOR
                                                       JUDGMENT ON THE PLEADINGS
14    TRANS UNION LLC, et al.,                         WITHOUT LEAVE TO AMEND
15                       Defendants.                   (Doc. No. 36)
16

17

18           This matter is before the court on defendant Trans Union LLC’s (“Trans Union”) motion

19   for judgment on the pleadings. (Doc. No. 36.) Pursuant to Federal Rule of Civil Procedure 78(b)

20   and Local Rule 230(g), the court deemed the motion suitable for decision without oral argument.

21   (Doc. No. 52.) The court has considered the parties’ briefs, and for the reasons set forth below,

22   will grant Trans Union’s motion without leave to amend.

23                                           BACKGROUND

24           On August 8, 2016, plaintiff’s Chapter 7 bankruptcy was discharged in the U.S.

25   Bankruptcy Court for the Eastern District of California. (Doc. No. 1 (“Compl.”) at ¶ 10.) On

26   June 28, 2018, plaintiff obtained her credit disclosure from Trans Union, a consumer credit

27   /////

28   /////
                                                       1
 1   reporting agency (“CRA”). 1 (Id. at ¶ 11.) Plaintiff alleges that the credit disclosure that she

 2   received was inaccurate because defendants Bank of America, N.A. (“BANA”), Chase Bank,

 3   N.A. (“Chase”), TD Bank USA, N.A. (“TD”), Ditech Financial, LLC (“Ditech”), and Wells

 4   Fargo Bank, N.A. (“Well Fargo”) (collectively, the “furnishers”) inaccurately reported their trade

 5   lines—the “errant trade lines”—without the notation of bankruptcy discharge. (Id. at ¶¶ 7, 11.)

 6   On or about July 23, 2018, plaintiff submitted a letter to Trans Union, attaching thereto the

 7   bankruptcy court’s order of discharge, disputing the reporting in her Trans Union credit

 8   disclosure, and asking Trans Union to “report the Errant Trade Lines with the correct notation of

 9   bankruptcy discharge.” (Id. at ¶¶ 11–14.) On or about August 2, 2018, Trans Union provided

10   plaintiff with the results of its investigation into her dispute.2 (Id. at ¶ 16.) Plaintiff alleges that

11   these results “showed that Trans Union and the Furnishers failed or refused to report the Errant

12   Trade Lines with the correct notation of bankruptcy discharge.” (Id.)

13           On September 28, 2018, plaintiff initiated this action against Trans Union and the

14   furnishers alleging negligent and willful violations of the Fair Credit Reporting Act (“FCRA”),

15   15 U.S.C. § 1681 et seq.3 (See Compl. at 17–19.) Therein, plaintiff alleges that Trans Union

16
     1
       “CRAs receive credit information about borrowers and consumers from data furnishers [and
17   then] . . . they compile and distribute the information to subscribers through credit reports, and to
     consumers through consumer disclosures.” Shaw v. Experian Info. Sols., Inc., 891 F.3d 749, 752
18
     (9th Cir. 2018).
19
     2
       Although her complaint refers to and relies on the results of Trans Union’s investigation,
20   plaintiff did not attach a copy of those results to her complaint. Trans Union, however, has
     attached the investigation results to their pending motion. (See Doc. No. 36, Ex. B.) “A court
21   may . . . consider certain materials—documents attached to the complaint, documents
22   incorporated by reference in the complaint, or matters of judicial notice—without converting the
     motion to dismiss into a motion for summary judgment.” United States v. Ritchie, 342 F.3d 903,
23   908 (9th Cir. 2003). Here, plaintiff alleges that Trans Union “negligently [and willfully] failed to
     conduct a reasonable reinvestigation.” (Compl. at ¶¶ 82, 89). Plaintiff’s claims therefore depend
24   on the investigation’s results. Plaintiff does not dispute the authenticity of those results.
     Accordingly, the court will consider the investigation results in ruling on the pending motion.
25
     3
26     Plaintiff has voluntarily dismissed or stipulated to dismiss all but one of the furnishers with
     prejudice. (See Doc. Nos. 19, 44, 45, 47, 54.) Ditech, however, remains as a defendant. The
27   court is aware that, after this action was filed, Ditech filed for Chapter 11 bankruptcy (see Doc.
     Nos. 34, 39), and that the filing of Ditech’s bankruptcy petition “operates as a stay . . . of . . .
28   the . . . continuation . . . of [this] judicial . . . proceeding against [Ditech].” 11 U.S.C. § 362(a)(1).
                                                               2
 1   “negligently failed to maintain and/or follow reasonable procedures to assure maximum possible

 2   accuracy of the information it reported” and “willfully failed to conduct a reasonable

 3   reinvestigation as required [by law].” (Id.) Plaintiff alleges that she “has suffered credit and

 4   emotional damages . . . [and] has also experienced undue stress and anxiety due to Defendants’

 5   failure to correct the errors in her credit file.” (Id. at ¶ 17.)

 6           On February 25, 2019, Trans Union filed the pending motion for judgment on the

 7   pleadings. (Doc. No. 36.) On March 19, 2019, plaintiff filed her opposition, and, on March 26,

 8   2019, Trans Union filed its reply thereto. (Doc. Nos. 46, 50.) On April 12 and May 15, 2019,

 9   Trans Union filed notices of supplemental authority in support of the pending motion.

10   (Doc. Nos. 53, 58.)

11                                            LEGAL STANDARD

12           Rule 12(c) of the Federal Rules of Civil Procedure provides that “[a]fter the pleadings are

13   closed—but early enough not to delay trial—a party may move for judgment on the pleadings.”

14   In reviewing a motion brought under Rule 12(c), the court “must accept all factual allegations in

15   the complaint as true and construe them in the light most favorable to the nonmoving party.”

16   Fleming v. Pickard, 581 F.3d 922, 925 (9th Cir. 2009).

17           The same legal standard applicable to a Rule 12(b)(6) motion applies to a Rule 12(c)

18   motion. Dworkin v. Hustler Magazine, Inc., 867 F.2d 1188, 1192 (9th Cir. 1989). Accordingly,

19   “judgment on the pleadings is properly granted when, taking all the allegations in the non-moving

20   party’s pleadings as true, the moving party is entitled to judgment as a matter of law.” Marshall
21   Naify Revocable Tr. v. United States, 672 F.3d 620, 623 (9th Cir. 2012) (quoting Fajardo v.

22   County of Los Angeles, 179 F.3d 698, 699 (9th Cir. 1999)); see also Fleming, 581 F.3d at 925

23   (noting that “judgment on the pleadings is properly granted when there is no issue of material fact

24   in dispute, and the moving party is entitled to judgment as a matter of law”). The allegations of

25   the non-moving party must be accepted as true, while any allegations made by the moving party

26   that have been denied or contradicted are assumed to be false. MacDonald v. Grace Church
27   Seattle, 457 F.3d 1079, 1081 (9th Cir. 2006). The facts are viewed in the light most favorable to

28   /////
                                                           3
 1   the non-moving party and all reasonable inferences are drawn in favor of that party. Living

 2   Designs, Inc. v. E.I. DuPont de Nemours & Co., 431 F.3d 353, 360 (9th Cir. 2005).

 3                                               ANALYSIS

 4           “The FCRA arose out of ‘congressional concern over abuses in the credit reporting

 5   industry.’” Shaw, 891 F.3d at 755 (quoting Guimond v. Trans Union Credit Info. Co., 45 F.3d

 6   1329, 1333 (9th Cir. 1995)). “Congress thus enacted the FCRA in order to ensure fair and

 7   accurate credit reporting.” Id. (citation and internal quotation marks omitted). As relevant here,

 8   to assert a claim under either §§ 1681e(b) or 1681i of the FCRA—alleging either that a consumer

 9   report is inaccurate or that a CRA did not conduct a proper investigation to determine whether the

10   disputed information is inaccurate—a plaintiff must plead the existence of a factual inaccuracy

11   within the report. See Guimond v. Trans Union Credit Info. Co., 45 F.3d 1329, 1333 (9th Cir.

12   1995) (“In order to make out a prima facie violation under § 1681e(b), a consumer must present

13   evidence tending to show that a credit reporting agency prepared a report containing inaccurate

14   information.”); Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 890 (9th Cir. 2010)

15   (“Although the FCRA’s reinvestigation provision, 15 U.S.C. § 1681i, does not on its face require

16   that an actual inaccuracy exist for a plaintiff to state a claim, many courts, including our own,

17   have imposed such a requirement.”). Information in a credit report is inaccurate if it is “patently

18   incorrect or materially misleading.” Carvalho, 629 F.3d at 890–91.

19           Trans Union’s investigation results show that plaintiff’s accounts with the furnishers were

20   “Included in Bankruptcy” and that the accounts were closed. (See Compl., Ex. A at 5.)
21   Furthermore, the results do not indicate any account or past due balance. (Id.) Plaintiff contends

22   that “[t]here is a difference between [the notations] ‘included in bankruptcy’ and ‘discharged in

23   bankruptcy,’” (Doc. No. 46 at 6), because “without the correct notation of bankruptcy

24   discharge . . . any creditor reading her credit report would be misled to believe that the[] accounts

25   are open and active when, in fact, they are closed and no longer Plaintiff’s obligation,” (Compl. at

26   ¶ 8). Trans Union argues that nothing in its report was patently incorrect or materially
27   misleading. (Doc. No. 36 at 6–8.) The court is persuaded by Trans Union’s argument.

28   /////
                                                        4
 1          First, the complaint is devoid of any support for the allegation that plaintiff’s consumer

 2   disclosure was factually inaccurate. In conclusory fashion, plaintiff merely alleges that a

 3   potential creditor would be misled by “included in bankruptcy,” as opposed to “discharged in

 4   bankruptcy,” but does not explain why. In her opposition to the pending motion, plaintiff argues

 5   that “[s]tating that an account is ‘included in bankruptcy’ suggests that the bankruptcy is pending

 6   and that no discharge has been granted (otherwise it would report as discharged).” (Doc. No. 46

 7   at 6) (emphasis added). That the notation “included in bankruptcy” might suggest that a

 8   bankruptcy is pending is of no import because the issue is whether plaintiff’s consumer disclosure

 9   is actually inaccurate. See, e.g., Shaw, 891 F. 3d at 757 (“Under this test, imprecision alone does

10   not render a CRA’s conduct actionable. Rather, the CRA’s reporting must be misleading in such

11   a way and to such an extent that it [could] be expected to adversely affect credit decisions.”).

12   Plaintiff has provided the court with no authority that states or indicates that the “included in

13   bankruptcy” notation is patently incorrect, materially misleading or could be expected to

14   adversely affect credit decisions.

15          Second, “[t]here [i]s nothing false or ‘inaccurate’ about [the furnishers’] reporting

16   [plaintiff’s] accounts as included in her bankruptcy, closed, and with zero balance.” Blanch v.

17   Trans Union, LLC, 333 F. Supp. 3d 789, 793 (M.D. Tenn. 2018). Indeed, many courts

18   considering this very issue have concluded that “[t]here is no meaningful difference between the

19   phrase ‘included in bankruptcy’ and the phrase ‘discharged in bankruptcy.’” Butler v. Equifax

20   Info. Servs., LLC, No. 5:18-cv-02084-JGB-SHK (C.D. Cal. Apr. 3, 2019); see also Smith v. Trans
21   Union, LLC, No. 2:18-cv-13098-GCS-SDD (E.D. Mich. May 10, 2019) (same); Fleming v. Trans

22   Union, LLC, No. 2:18-cv-9785-PA-PLA (C.D. Cal. March 8, 2019) (same). Although plaintiff

23   argues that the decision in Blanch is inapposite (Doc. No. 46 at 7), the current issue is precisely

24   the same as the one presented in that case. Not only did the plaintiff in Blanch plead that her

25   trade lines were materially misleading due to the notation “included in bankruptcy,” but the court

26   there also found that such an allegation did not meet the consumer’s burden of pleading that the
27   information furnished was inaccurate. 333 F. Supp. 3d at 793–94. Here, too, the court concludes

28   that plaintiff has not met her burden of proving that the information furnished with regard to her
                                                        5
 1   credit disclosure was inaccurate. Moreover, as the district court in Blanch noted, reporting

 2   accounts with a zero balance with an indication that a plaintiff is no longer liable for those

 3   accounts—as Trans Union reported plaintiff’s accounts here—is accurate. See 333 F. Supp. 3d at

 4   793 (“The Federal Trade Commission has explicitly stated: ‘A consumer report may include an

 5   account that was discharged in bankruptcy (as well as the bankruptcy itself), as long as it reports a

 6   zero balance due to reflect the fact that the consumer is no longer liable on the discharged debt.’”)

 7   (citation omitted).

 8           Third, Trans Union contends that plaintiff’s bankruptcy is accurately reported as

 9   discharged in the public record section of her credit file. (Doc. No. 50 at 6; see also Doc. No. 36

10   at 8.) Courts have found that, even if a report of “included in bankruptcy” is misleading, the fact

11   that the bankruptcy is reported as discharged in the public record section of the report “eliminates

12   the possibility that a lender would be misled by the reporting.” Torion v. JPMorgan Chase Bank,

13   Nat’l Ass’n, No. 17-cv-00422-PJH, 2017 WL 2986250, at *6 (N.D. Cal. July 13, 2017) (finding

14   that, because a credit report “clearly disclosed [the bankruptcy] elsewhere,” the report was not

15   misleading); see also Mestayer v. Experian Info. Sols., Inc, No. 15-cv-03645-EMC, 2016 WL

16   7188015, at *3 (N.D. Cal. Dec. 12, 2016) (“[T]he disclosure of the bankruptcy filing vitiates the

17   risk that any deviation from [the industry standards] could be misleading.”). Although neither

18   party has provided the court with the public record section of plaintiff’s credit file, the court

19   concludes that Trans Union reported plaintiff’s Chapter 7 bankruptcy as “discharged” in the

20   public record section of her credit file because (1) Trans Union claims that it did so (see Doc.
21   Nos. 36 at 8; 50 at 6) and (2) plaintiff does not refute this in her opposition to the pending motion

22   and appears to acknowledge the same. (See Doc. No. 46 at 8) (“Trans Union also argues that the

23   public records section of Plaintiff’s credit file shows that Plaintiff’s bankruptcy was discharged.

24   However, it is not enough that the bankruptcy itself reports as discharged in the public records

25   section of Plaintiff’s credit file.”) (citation omitted). In this regard, a district court considering a

26   motion for judgment on the pleadings may assume as true the allegations of the moving party that
27   have not been denied. See Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1550

28   (9th Cir. 1989) (“For purposes of the [12(c)] motion, the allegations of the non-moving party
                                                          6
 1   must be accepted as true, while the allegations of the moving party which have been denied are

 2   assumed to be false.”) Thus, even if plaintiff could plausibly contend that the notation “included

 3   in bankruptcy” is misleading, any potential for misunderstanding is mitigated by the public

 4   records section of the report.

 5           Based on the foregoing, the court concludes that plaintiff has not met her burden of

 6   establishing that Trans Union’s consumer disclosure contained a factual inaccuracy that was

 7   either patently incorrect or materially misleading, see Carvalho, 629 F.3d at 890–91, and will

 8   therefore grant Trans Union’s motion for judgement on the pleadings.

 9                                              LEAVE TO AMEND

10           The court also concludes that the granting of leave to amend is not appropriate. Courts

11   have discretion both to grant a motion for judgment on the pleadings with leave to amend or to

12   simply grant dismissal of causes of action rather than grant judgment as to them. Lonberg v. City

13   of Riverside, 300 F. Supp. 2d 942, 945 (C.D. Cal. 2004) (citations omitted); see also Pac. W. Grp.

14   v. Real Time Sols., Inc., 321 Fed. App’x 566, 569 (9th Cir. 2008);4 Woodson v. State of

15   California, No. 2:15-cv-01206-MCE-CKD, 2016 WL 524870, at *2 (E.D. Cal. Feb. 10, 2016).

16   Generally, dismissal without leave to amend is proper only if it is clear that “the complaint could

17   not be saved by any amendment.” Intri-Plex Techs. v. Crest Grp., 499 F.3d 1048, 1056 (9th Cir.

18   2007) (citing In re Daou Sys., Inc., 411 F.3d 1006, 1013 (9th Cir. 2005)); see also Ascon Props.,

19   Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir. 1989) (noting that “[l]eave need not be

20   granted where the amendment of the complaint . . . constitutes an exercise in futility”).
21           Here, plaintiff has alleged no facts and cited to no authority in support of her position that

22   the notation “included in bankruptcy” is inaccurate. In addition, the clear weight of the authority

23   on the dispositive issue is contrary to plaintiff’s position. In short, the complaint cannot be saved

24   by amendment and granting leave to amend would therefore be futile.

25   /////

26   /////
27
     4
       Citation to this unpublished Ninth Circuit opinion is appropriate pursuant to Ninth Circuit Rule
28   36-3(b).
                                                       7
 1                                         CONCLUSION

 2        Accordingly,

 3        1.    Defendant Trans Union’s motion for judgment on the pleadings (Doc. No. 36) is

 4              granted without leave to amend;

 5        2.    The stay that was imposed on May 8, 2019 (Doc. No. 57) pending resolution of the

 6              instant motion is hereby lifted;

 7        3.    This action continues to be stayed as to defendant Ditech only pursuant to

 8              11 U.S.C. § 362(a); and

 9        4.    Defendant Ditech shall file a status report within ninety (90) days of the date of this

10              order, and every ninety (90) days thereafter, advising the court of the status of the

11              bankruptcy proceedings.

12   IT IS SO ORDERED.
13
       Dated:   June 5, 2019
14                                                   UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    8
